BARRY, Judge,
dissenting with reasons.
The majority’s analysis of Mrs. Shortess’ pain and suffering convinces me that $35,-000 is woefully inadequate.
My Reck v. Stevens review reveals that Mrs. Shortess suffered from chronic/acute hepatitis. It is uncontroverted that objective findings spanned nearly five years. The nature of hepatitis precludes a predictable termination with a lifetime fear of recurrence.
Mrs. Shortess needed hospitalization, suffered through two liver biopsies, and simultaneously had to recuperate from a spinal fusion and insertion of a Harrington Rod.
Casey v. Southern Baptist Hospital, 526 So.2d 1332 (La.App. 4th Cir.1988) is factually distinguishable as to that victim and Mrs. Shortess, but far less as to what constitutes an adequate award.
I feel $100,000 would be at the lower end of a compensatory judgment.